Filed 12/29/21 In re J.G. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Colusa)
                                                            ----




 In re J.G. et al., Persons Coming Under the Juvenile                                          C094179
 Court Law.

 COLUSA COUNTY DEPARTMENT OF HEALTH                                                (Super. Ct. Nos. JU4061 &
 AND HUMAN SERVICES,                                                                        JU4062 )

                    Plaintiff and Respondent,

           v.

 M.V.,

                    Defendant and Appellant.




         Appellant M.V., mother of the minors J.G. and A.M., appeals from the juvenile
court’s orders terminating parental rights and freeing the minors for adoption. (Welf. &




                                                             1
Inst. Code, §§ 366.26, 395.)1 Mother contends the juvenile court violated her due
process rights by appointing a guardian ad litem without following the statutory
procedures for doing so and in the absence of substantial evidence of her lack of capacity
to understand the nature and consequences of the proceedings or meaningfully assist her
counsel. Respondent Colusa County Department of Health and Human Services
(Department) concedes the juvenile court did not follow the procedures for appointing a
guardian ad litem but argues the error was harmless in this case. Because the error in
failing to follow procedures for the appointment of a guardian ad litem was harmless, we
shall affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Minors J.G. and A.M. were detained, along with their three older siblings, on
November 22, 2019. 2 Section 300 petitions were filed on behalf of the minors based on
mother’s and A.M.’s father’s extensive mutually combative history of domestic violence
and untreated substance abuse issues. A criminal protective order, restraining mother and
protecting A.M.’s father, was issued in September 2019; a criminal protective order,
restraining A.M.’s father and protecting mother, was issued in October 2019. Both
mother and A.M.’s father had admitted they used methamphetamine and both minors’
hair tests were positive for methamphetamine. The section 300 petitions also alleged
mother had untreated mental health issues for which she self-medicated with
methamphetamine, that mother had recently been life-flighted to the emergency room
with a stab wound that she claimed had been inflicted by A.M.’s father but police
believed was self-inflicted, that mother neglected the minors and had engaged in a
physical altercation with one of the older siblings, and that mother neglected her own


1      Undesignated statutory references are to the Welfare and Institutions Code.
2       The three older siblings were placed in permanent plans of nonminor dependency
status and guardianship and are not subject to this appeal.

                                            2
medical conditions and failed to obtain necessary dental care for her children, several of
whom were suffering from chronic mouth pain as a result.
       Mother was diagnosed with tumors in her head and throat in 2018. She had a
stroke in 2018, and hospital staff informed the Department that mother had a growing
tumor in her head and cancer in her liver. The Department provided mother services, but
mother had not been cooperative. On November 5, 2019, mother reported she had
stopped going to her medical appointments because the tumors had returned. Mother
permitted known drug dealers around her children and failed to comply with the arranged
safety plan to protect the minors from domestic violence.
       Both mother’s counsel and A.M.’s father’s counsel were unprepared to proceed at
the January 6, 2020, jurisdiction hearing due to lack of contact with their clients. The
matter was set for a contested jurisdiction hearing on February 3, 2020. Mother and
A.M.’s father were ordered to make and keep appointments with their counsel.
       At the February 3, 2020, contested jurisdiction hearing, mother’s counsel advised
the court he had met with mother and that “[t]here was a [Penal Code] section 1368 doubt
voiced on my client’s other [(criminal)] case in Department II, and a physician was
appointed.” He asked the court to appoint a guardian ad litem “at least until the capacity
issue is resolved.” The court appointed Angeles Carrion as guardian ad litem for mother,
noting, “if we have a parent who may be mentally incompetent in a dependency
proceeding, that person must have a guardian ad litem appointed.” The court further
cited the test used to determine the need for the appointment of a guardian ad litem—
“whether the parent has the capacity to understand the nature or consequences of the
proceeding and to assist counsel in preparing the case.” The court advised mother that
the appointment of the guardian ad litem meant that she was to cooperate and speak with
her attorney and her guardian ad litem and asked mother if she had any objection to the
court appointing Carrion, to which mother responded, “no.” The contested jurisdiction
hearing was continued to March 2, 2020.

                                             3
       At the March 2, 2020, contested jurisdiction hearing, the court recounted that it
had appointed a guardian ad litem for mother and added: “Mr. Smith [(mother’s
counsel)], the reason I made that appointment is because you indicated that you have had
difficulty and that you believe that she does lack the ability to help you prepare her case;
is that correct?” Mother’s counsel responded, “That is correct.” Mother’s counsel added:
“But it would seem that the doctor tasked with the [Penal Code section] 1368 evaluation
believes that she is trial competent, although the Court has yet to rule on that matter.”
Mother’s counsel then clarified that mother had been found trial competent “[i]n the
criminal context.” When asked for her input, the guardian ad litem stated: “I would
agree that we could proceed under these proceedings with my assistance to [mother] to
explain what’s going on. And I would be able to then help Mr. Smith in that regard, be
able to make decisions for [mother] in the best interest.” The court found that proceeding
with the guardian ad litem remained appropriate.
       The juvenile court then proceeded with the jurisdiction hearing. The court asked
mother’s counsel and guardian ad litem if mother was “submitting on the report” as to the
issue of jurisdiction, and mother’s counsel responded: “No, [y]our Honor. With respect,
we are not submitting it on the report. My client has instructed me—and just a few
minutes ago—that she disagrees with all of the allegations of the petition, and she denies
each and every material fact in the jurisdictional hearing report. If I could, [y]our Honor,
my only next question, with Ms. Carrion’s assistance, is going to be to ask her if she
wishes to testify in this proceeding. A question she has yet to answer, even though I have
asked it.” The court noted that the hearing was a contested jurisdiction hearing so it was
the time to present evidence and for mother to testify, if she was going to do so.
       After an off-the-record discussion, the court noted that A.M.’s father indicated he
was prepared to submit and explained: “[W]hat that means is that as far as you’re
concerned, you can figure out what’s happened here based on the report that I referred to
already, and that you don’t intend to submit any evidence. You are entitled to submit

                                              4
evidence you are entitled to bring [witnesses] in on behalf of the people who could
testify. They would have to swear to tell the truth, and they would tell me whatever it is
that’s relevant about this situation. You, yourself, have the right to testify also if you
wish, but when you say you submit, that means to me that you’re not going to testify nor
are you having any other witnesses here today.” A.M.’s father stated he agreed.
       The court then asked mother’s counsel whether he was asking the court to listen to
evidence, mother’s counsel responded: “No, [y]our Honor. We’re prepared to submit the
matter on the department’s jurisdictional report, and the guardian ad litem concurs.” The
court then addressed mother personally, asking her if she understood “what’s happening
today” and mother responded: “She already explained to me. Yes.” The court had
mother confirm a second time that the guardian ad litem had explained it to her. The
following colloquy then occurred:
       “THE COURT: Thank you. And you understand that if you wanted to tell me
more, you could be sworn in and we could ask you some questions about it if you want?
Do you understand?
       “[MOTHER]: Yes.
       “THE COURT: So, as of right now, nobody is going to get sworn in and no one is
going to talk to me.
       “Do you understand that?
       “[MOTHER]: Yes.
       “THE COURT: Did you want to talk to me under oath? Meaning do you want to
swear to tell the truth and talk to me?
       “[MOTHER]: No.
       “THE COURT: Okay. I find that she understands her rights and that she is giving
them up and that she’s submitting on the report.
       “Her guardian ad litem agrees with that.
       “MS. CARRION: Yes, [y]our Honor.

                                              5
       “THE COURT: And her attorney?
       “MR. SMITH: Yes, [y]our Honor.”
       The juvenile court then found the allegations in the section 300 petitions true.
Thereafter, the Department informed the court that there were problems with mother’s
supervised visits. Mother had been accepting money from her children; she berated the
children during visitation; she questioned the children about statements attributed to them
in the social worker’s report; she told the children on two occasions that she was
recruiting women to be prostitutes; she told the children that she only had a short time to
live; and she complained that the children were required to cook and clean at the foster
home. Mother was admonished not to talk to the children about the case or discuss
whether she is dying from her medical conditions or her visitation would be terminated.
The disposition hearing was set for April 6, 2020.
       On April 6, 2020, mother spoke with her attorney outside the courthouse and then
counsel “excused her” from the remainder of the proceedings. Several parties, including
mother’s guardian ad litem, appeared via “Zoom,” as the court did not want everyone
present in the courtroom due to the coronavirus disease 2019 (COVID-19) pandemic.
The social worker’s disposition report had recommended reunification services be
provided to mother as to all of her children, and to A.M.’s father as to A.M. The report
did, however, disclose that the social worker had been unable to obtain a biosocial
assessment of mother because of her “inability to maintain a conversation,” and that
mother’s “labile mood and constantly being on the defense has been counterproductive
for case management, assessments and services.” The social worker reported she was
having difficulty having a productive conversation with mother because mother’s
“emotional stability has been very erratic. She is very labile, jumping from anger, to
guilt, to sadness and crying. She is tangential, and unable to focus on one topic.” The
social worker also reported that mother had missed many visits without legitimate
reasons and missed others for testing positive on her drug tests or not testing at all, that

                                              6
mother berated, interrogated, and argued with her children during visits, and that mother
and A.M.’s father had been seen together on several occasions by various law
enforcement officers despite the mutual criminal protective stay-away orders. Mother’s
recommended reunification services included a drug and alcohol intake, attendance and
completion of a parenting class, and participation in a domestic violence course, mental
health services, substance abuse services, her own medical care, and substance abuse
testing. Mother’s counsel and guardian ad litem submitted on the social worker’s
disposition report and the court adopted the recommendations therein.
       Prior to the six-month review hearing, the Department filed section 388 petitions,
requesting reunification services be terminated due to mother’s failure to begin to
participate in services until four months into the six-month reunification period. The
petition alleged mother had not participated in parenting classes or mental health
services, and she did not make any effort in her domestic violence course. Her visits with
the children were reported to be inconsistent for several months, she had no relationship
with the children, who would sometimes refuse to visit, and mother refused to work on
that issue, as well. A.M.’s father had been sentenced to four years in state prison.
Mother’s failure to substantially participate or make progress in her reunification services
was detailed in the social worker’s six-month review report.
       The six-month review hearing, which was consolidated with the hearing on the
section 388 petition, took place on October 5, 2020. Mother appeared with her counsel
and guardian ad litem. The court first proceeded with the hearings as to minor A.M.
After A.M.’s father’s counsel submitted on the social worker’s report, mother’s counsel
informed the court that he had communicated with mother and her guardian ad litem and
they had no additional evidence to offer but would like to “be heard with regard to the
disposition . . . .” The juvenile court then clarified for the parents that submitting on the
reports meant, although they may not agree with the report, no one was going to be sworn
in to testify and they were agreeing that the court would make its decision based on what

                                              7
is written in the reports and counsel’s comments. Mother’s counsel noted that how to
proceed was really a matter of trial tactics but that he had consulted with mother and the
guardian ad litem and they agreed to submit on the reports without submitting additional
evidence. The juvenile court expressly asked the guardian ad litem if she agreed, and she
affirmed that she did. The juvenile court then expressly asked mother if she, personally,
understood what it said about submitting on the report and mother confirmed that she
understood and agreed to doing so.
       Mother’s counsel noted that mother did not disagree with any of the facts in the
six-month review report, and relayed mother’s position to the court, as follows: “What
she has asked me to do is request the Court to consider continuing services, and she
wants the Court to understand that she wants what’s best for this child [A.M.]” The
juvenile court asked mother’s counsel for his assessment as to whether mother continued
to need her guardian ad litem. Counsel responded that “if the Court doesn’t object, it’s
been very helpful so far.” The court continued Carrion as mother’s guardian ad litem.
       Regarding J.G., mother’s counsel expressed gratitude to mother for her hard work
in keeping communication open with his office and to the guardian ad litem for
coordinating the communication. Mother’s counsel stated they were submitting on the
report “without agreement to the recommendation and without the offer of additional
services.” The court again confirmed with mother that she understood what it meant to
submit on the report and obtained her personal confirmation that she agreed to submit on
the report. The court also confirmed with mother’s guardian ad litem that she had “gone
over this” with mother. The juvenile court then terminated family reunification services
and set a section 366.26 hearing for February 1, 2021.
       The social worker’s section 366.26 report recommended (1) the minors’ three
older siblings be placed in permanent plans of nonminor dependency status and
guardianship and (2) termination of parental rights with adoption as the permanent plan
for minors J.G. and A.M. J.G. and A.M. had been in the same foster home since

                                             8
detention, were very attached to the foster parents, and the foster parents were prepared to
provide permanency through adoption. Mother did not object to the recommendations
for permanency for the minors’ three older siblings but, at the hearing, her counsel
explained that she did object to the termination of her parental rights for J.G. and A.M.
and would “like to be heard with a brief amount of testimony either today or any other
time the Court chooses.” Mother’s guardian ad litem gave permission for mother to be
sworn in to testify. Mother testified that she understood the recommendation of the
Department that her parental rights as to J.G. and A.M. be terminated and claimed she
had completed all of her services. She testified that she was prepared to assume custody
of the minors but, if the court would not return them to her, she would like them to be
given to her father. Mother’s guardian ad litem then advised the court she and mother’s
counsel had “explained things” to mother and mother’s big issue is losing the contact or
the availability of contact with her children.
       The juvenile court found minors J.G. and A.M. likely to be adopted and
terminated parental rights.
                                       DISCUSSION
       Mother contends the juvenile court violated her due process rights by appointing a
guardian ad litem without following the statutory procedures and in the absence of
substantial evidence of her lack of capacity to understand the nature and consequences of
the proceedings or meaningfully assist her counsel. We conclude that, while appropriate
procedures were not followed prior to the appointment of mother’s guardian ad litem, the
error did not result in prejudice to mother in this case and was, therefore, harmless.
       When the juvenile dependency court has knowledge of a party’s minor status or
incompetence, it has an obligation to appoint a guardian ad litem. (In re A.C. (2008)
166 Cal.App.4th 146, 155.) In a juvenile dependency case, the test of mental
incompetence “is whether the parent has the capacity to understand the nature or
consequences of the proceeding and to assist counsel in preparing the case. [Citations.]”

                                                 9
(In re James F. (2008) 42 Cal.4th 901, 910.) “The effect of the guardian ad litem’s
appointment is to transfer direction and control of the litigation from the parent to the
guardian ad litem, who may waive the parent’s right to a contested hearing. [Citations.]”
(Ibid.) Accordingly, a parent is entitled to due process prior to the appointment of a
guardian ad litem. (In re Sara D. (2001) 87 Cal.App.4th 661, 669.)
       It is unclear from the record whether mother’s counsel initially believed she
needed a guardian ad litem based on mother’s inability to understand the nature or
consequences of the proceedings or to assist counsel in protecting her interests in the
companionship, custody, control, and maintenance of the minors, or whether the initial
concern was based solely on the concern that had been raised in mother’s criminal case.
But counsel did later clarify that he believed the guardian ad litem was necessary to assist
mother in understanding the proceedings and to facilitate otherwise difficult
communication with mother.
       When a parent’s attorney concludes that a guardian ad litem should be appointed,
the attorney must either (a) approach the client and request consent to the appointment, or
(b) not consult with the client and approach the court directly. If the attorney consults
with the client and receives consent for the appointment of a guardian ad litem, the due
process rights of the parent will be protected, since the parent participated in the decision
to request the appointment. (In re Sara D., supra, 87 Cal.App.4th at p. 668.) Here, while
the juvenile court, when it appointed the guardian ad litem, asked mother if she consented
to the appointment, neither the court nor counsel first explained to mother what the
appointment means in general and what it would mean to her. (In re Jessica G. (2001)
93 Cal.App.4th 1180, 1189.) On this record, it cannot be said that mother’s consent
satisfied due process requirements. (See In re Joann E. (2002) 104 Cal.App.4th 347,
355-356 [parent must be informed of the significance of the appointment to establish
knowing consent to appointment of guardian ad litem].)



                                             10
        The juvenile court or counsel should have explained to mother the purpose of a
guardian ad litem and why her attorney felt one should be appointed. Mother should
have then been given an opportunity to respond. (In re Sara D., supra, 87 Cal.App.4th at
p. 672.) This was not done.
        “[E]rror in the procedure used to appoint a guardian ad litem for a parent in a
dependency proceeding[, however,] is trial error that is amenable to harmless error
analysis rather than a structural defect requiring reversal of the juvenile court’s orders
without regard to prejudice.” (In re James F., supra, 42 Cal.4th at p. 915.) Under the
harmless error standard, “[w]e do not set aside the judgment unless a different result
would have been probable had the error not occurred. [Citation.]” (In re A.C., supra,
166 Cal.App.4th at p. 157.)
        Mother argues the error was not harmless because the court did not make the
necessary findings and the record establishes that she was, in fact, able to understand the
nature and consequences of the proceedings and to assist her counsel in preparing the
case.
        We agree that the record reflects the juvenile court found, after mother had
consulted with both her counsel and her guardian ad litem, that she understood the nature
of the proceedings and had voluntarily agreed to submit the jurisdictional issues on the
social worker’s report without exercising her right to testify, but while also reserving her
position that she contested the material facts contained therein. We also agree that the
record reflects the juvenile court found, again after mother had consulted with both her
counsel and her guardian ad litem, that she understood the nature of the proceedings and
had voluntarily agreed to submit the issues at the six-month review hearing on the social
worker’s report without exercising her right to testify. But we need not consider whether
mother would have understood those matters in the absence of her guardian ad litem’s
assistance. Nor must we address the conflicting evidence of mother’s ability, without the
assistance of her guardian ad litem, to not only understand the proceedings, but assist her

                                             11
counsel in preparing the case. 3 We do not determine whether the error was harmless by
considering whether the juvenile court would have, nonetheless, found appointment of a
guardian ad litem necessary had it followed the proper procedure. Instead, we determine
whether the error was harmless by considering whether the appointment of a guardian ad
litem for mother in this case affected the outcome of the termination hearing. (In re
Esmeralda S. (2008) 165 Cal.App.4th 84, 93.) As we explain, we conclude it did not
affect the outcome in this case.
       Mother claims she was prejudiced by the improper appointment of the guardian ad
litem because it “took critical decisions out of [her] hands.” Her claim is not supported
by the record. Mother argues she was prejudiced by her guardian ad litem’s and
counsel’s submission on the social worker’s report at the contested jurisdiction hearing
when she disagreed with “ ‘every material fact.’ ”4 Not so. First, we reject the
suggestion that mother’s counsel and guardian ad litem conceded any facts with which
mother took issue. Mother’s counsel specifically voiced mother’s disagreement “with all



3       For example, mother’s counsel requested the court continue the section 366.26
hearing because “my client has come in to see me and independently of that has come in
to see the guardian ad litem that the court appointed on this case. She’s been completely
cooperative, but there have been communication issues abounding and frankly I would
like this case continued so that I could have another session with my client. [¶] We are
anticipating testimony and while we could proceed today, I do not feel prepared for that
testimony and even at the outside I am expecting it to be less than 20 minutes but I don’t
feel prepared to proceed today. I would like very much for the guardian ad litem to be
present during my client’s testimony, if that’s at all possible. She’s been very able in her
ability to assist me with communication in the past.” This statement does not comport
with mother’s contention on appeal that the record does not support that she lacked the
capacity to understand the nature or consequences of the proceeding and to assist her
counsel in preparing the case.
4      For purposes of our discussion, we will assume, without deciding, that mother
may make her showing of alleged prejudice caused by the appointed guardian ad litem
based on the actions or inactions of the guardian ad litem at hearings from which she did
not appeal and the resulting orders are now final.

                                             12
of the allegations of the petition,” and informed the court that mother “denies each and
every material fact” in the jurisdictional hearing report. Second, it was only after mother
was asked if she wished to testify and she declined that her counsel, with her guardian ad
litem’s consent, submitted on the report. In any event, as the juvenile court made
abundantly clear in the proceedings below, submission on the report did not concede the
facts contained in the petition or social worker’s report. Moreover, the guardian ad litem
and counsel did not submit on the report in the absence of mother’s consent. Mother
expressly and personally agreed to submit on the social worker’s jurisdiction report.
Thus, mother was not prejudiced in any way by having a guardian ad litem at the
jurisdiction hearing.
       With respect to the disposition hearing, the Department’s recommendation, which
the juvenile court adopted, provided mother with a multitude of reunification services.
Mother does not now suggest how she could have fared better. There is no indication
mother was prejudiced in any way by having a guardian ad litem at the disposition
hearing.
       At the combined section 388/six-month review hearing, the juvenile court again
carefully explained to mother what it meant to submit without agreeing to the
recommendation or offering of additional evidence and confirmed with mother’s personal
and express statement that she understood and agreed to proceed by way of argument
only, without presenting additional evidence. Mother’s counsel also expressly stated they
were submitting on the report without agreement to the recommendation. Mother does
not identify any way she was prejudiced at this hearing by having a guardian ad litem.
       Finally, mother does not identify any prejudice resulting from the continued
appointment of her guardian ad litem at the section 366.26 hearing. Mother’s guardian ad
litem did not withhold consent for mother to testify at the hearing or otherwise waive any
rights or concede any facts. Indeed, despite the appointment of a guardian ad litem in this
case, who apparently assisted in explaining the proceedings to mother and facilitating

                                            13
communication between mother and counsel, the guardian ad litem did not act to control
the litigation in mother’s stead or waive any of mother’s rights. The juvenile court
consistently obtained mother’s personal consent to proceed in the manner in which her
counsel determined was appropriate, despite the fact that mother had been appointed a
guardian ad litem. There is simply no suggestion in the record that mother was
prejudiced in any way at any hearing by the appointment of a guardian ad litem.
Accordingly, mother’s contention that she was prejudiced because the appointment of the
guardian ad litem “took critical decisions out of [her] hands” fails.
       Mother also asserts that prejudice resulting from the appointment of the guardian
ad litem “can be inferred as incompetence is incompatible with good parental
judgement [sic].” She argues that “the court’s view that [mother] lacked the basic
competence to understand the proceedings or to help her attorney directly impacts the
court’s perception regarding [her] ability to be an adequate parent to her children.” She
further argues that “[b]y determining that [mother] lacked competence in the dependency
proceeding, the court, in effect, determined that [mother] lacked competence to be a
parent and to be able to benefit from reunification services.” There is no presumption or
assumption, in law or logic, that supports mother’s assertion that a finding that a parent
requires a guardian ad litem renders that parent unable to be a parent or to benefit from
services. Appointment of a guardian ad litem may be necessary for many reasons not
implicating a parent’s ability to effectively parent a child or utilize services. “[P]arent(s)
whose custody of the child is being challenged often have various problems—physical,
mental or emotional—which may make it difficult to understand the legal process to
which they are exposed and may make it difficult for them to provide assistance to their
appointed attorney. The attorney may find it difficult to communicate with the client.
Accordingly, the attorney may determine that in order to protect the client’s rights, a
guardian ad litem should be appointed.” (In re Sara D., supra, 87 Cal.App.4th at p. 667.)
The finding that a parent requires a guardian ad litem does not amount to a finding that a

                                              14
parent is unable to parent or benefit from services. If such were the case, reunification
services would be automatically denied in every case in which a guardian ad litem is
appointed. Indeed, mother was not bypassed for services in this case. 5
         Mother cites to certain comments made at the disposition hearing, that the
recommendation that reunification services be provided was a generous one, as proof of
the “detrimental impact” of the court’s decision to appoint a guardian ad litem for
mother. We are unpersuaded.
         Prior to these comments, the court had been informed by the social worker’s report
that mother had been missing many visits without legitimate reasons and others for
testing positive on her drug tests or not testing at all, and was further informed of
mother’s problematic behavior at visitation. She was reported to berate, interrogate, and
argue with the minors at visits she attended. Her visits were unproductive and her
conversations inappropriate. She also dressed inappropriately, in very revealing attire,
and displayed bruises on her arms and hickeys on her neck and chest. A.M.’s father had
also been missing visits and was not following directions at the conclusion of the visits he
attended. In addition to both mother and A.M.’s father continuing to use drugs, they both
continued to be “constantly together” despite mutual stay-away orders, and they were
avoiding focusing on the issues that brought the minors under the jurisdiction of the
court.




5      While section 361.5, subdivision (b)(2) does provide for bypassing a parent for
reunification services if that parent is suffering from a mental disability that is described
in Family Code section 7820 et seq. that renders him or her incapable of utilizing those
services, the court must first receive competent evidence from mental health
professionals establishing that, even with the provision of services, the parent is unlikely
to be capable of adequately caring for the child within the proscribed time limits.
(§ 361.5, subds. (b)(2) & (c)(1).) The Department did not recommend application of this
section nor present expert evidence to support it.

                                             15
       At the disposition hearing, referring to the recommendation that reunification
services be provided to mother and A.M.’s father, the juvenile court noted that it had
“read these reports, and I have to say I think it’s a generous recommendation by the
department. Neither [A.M.’s father] nor [mother] have really taken this seriously.” The
court then addressed A.M.’s father, urging him to talk to his attorney soon and warning
him if he did not change his situation and prioritize A.M. in his decisionmaking, he
would lose custody of A.M. permanently. The court then reiterated that “it was a very
generous offer given the circumstances with these children” and indicated it would follow
the recommendation that reunification services be provided. County counsel thereafter
remarked that the Department did not really have a choice but to recommend services, as
none of the provisions for bypassing mother for services, such as the provision in section
361.5, subdivision (b)(2) had been established. The court responded that when it said it
was a generous recommendation, it knew the Department did not really have a choice,
and noted that “[s]ometimes the law is generous when I might personally agree it might
not need to be.”
       Taken in context, the juvenile court’s remarks do not suggest that it did not believe
mother’s inability to understand the nature of the proceedings or assist her counsel also
rendered her unable to be a parent or benefit from services. The remarks instead reflect
the juvenile court’s displeasure at A.M.’s father’s and mother’s failure to take the
dependency proceedings seriously.
       In sum, we conclude that, while the juvenile court did not follow proper
procedures prior to appointing a guardian ad litem for mother, the error did not result in
any prejudice to mother in this case.




                                             16
                                     DISPOSITION
      The orders of the juvenile court (terminating parental rights) are affirmed.



                                                 /s/
                                                HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
ROBIE, J.




                                           17